DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossato et al. (US 8,204,321 B2).
a.	Regarding claim 1, Rossato discloses an image processing method, comprising:
dividing each image frame of a video film in to a plurality of unit (Rossato discloses that “Similarly to the current picture 105c, the previous picture 105p is subdivided into a plurality of image blocks 110, each one comprising the predefined number (e.g., 8 by 8) of pixels 115” at Fig. 1 and col. 10, lines 50-55);
computing a plurality of data quantity of pixel values respectively in the plurality of unit regions of the each image frame, wherein the data quantity is a sum of the pixel values in each unit region (Rossato discloses that “the calculator 225 is adapted to calculate a Sum-of-Quantized-Absolute-Differences (SQUAD) on a pixel-by-pixel basis. In the SQUAD calculation a quantized value is associated to each difference between the current image block 110c and the generic prediction image block 110pr or the skip-mode prediction image block 110sk” at Fig. 2-225, Fig. 3A, Fig. 3B, col. 12, lines 25-36); 
adding the data quantity of a unit region within one image frame to the data quantity of the unit region within other image frames for acquiring a total data quantity of the unit region (Rossato discloses that “the calculator 225 is adapted to calculate a Sum-of-Quantized-Absolute-Differences (SQUAD) on a pixel-by-pixel basis. In the SQUAD calculation a quantized value is associated to each difference between the current image block 110c and the generic prediction image block 110pr or the skip-mode prediction image block 110sk; the quantized values are then combined so as to obtain a cumulated value (SQUAD value), e.g. summed together” at Fig. 2-225, Fig. 3A, Fig. 3B, col. 12, lines 25-36); and 
distinguishing the unit region from other unit regions in accordance with a comparison between a threshold and the total data quantity of the unit region and another comparison between the threshold and total data quantity of the other unit regions (Rossato discloses the calculated SQUAD being compared with the SQUAD threshold at Fig. 4-415 and col. 15, lines 38-64).
b.	Regarding claim 2, Rossato discloses wherein computing the plurality of data quantity respectively corresponding to the plurality of unit regions comprises:
compressing image information about the plurality of unit regions to acquire the plurality of data quantity (“differential encoder … adapted to calculate the difference between the current image block and the selected prediction image block, and to apply to the calculated difference the spatial transform and the entropic coding, so as to obtain encoded data to be transmitted/stored” at Fig. 2-245 and col. 13, lines 20-25).
c.	Regarding claim 7, Rossato discloses wherein the total data quantity is a sum of the plurality of data quantity about all the image frames within the video film, or is a sum of the data quantity of a part of the image frames within the video film (Rossato discloses that “the calculator 225 is adapted to calculate a Sum-of-Quantized-Absolute-Differences (SQUAD) on a pixel-by-pixel basis. In the SQUAD calculation a quantized value is associated to each difference between the current image block 110c and the generic prediction image block 110pr or the skip-mode prediction image block 110sk; the quantized values are then combined so as to obtain a cumulated value (SQUAD value), e.g. summed together” at Fig. 2-225, Fig. 3A, Fig. 3B, col. 12, lines 25-36).
d.	Regarding claim 8, the combination applied in claim 1 discloses wherein the sum of the data quantity is an average value or a total value of the plurality of data quantity, or an average value or a total value of the plurality of data quantity excluded at least one data quantity conforming to a specific standard (Rossato discloses that “the calculator 225 is adapted to calculate a Sum-of-Quantized-Absolute-Differences (SQUAD) on a pixel-by-pixel basis. In the SQUAD calculation a quantized value is associated to each difference between the current image block 110c and the generic prediction image block 110pr or the skip-mode prediction image block 110sk; the quantized values are then combined so as to obtain a cumulated value (SQUAD value), e.g. summed together” at Fig. 2-225, Fig. 3A, Fig. 3B, col. 12, lines 25-36).
e.	Regarding claims 11 and 14, claims 11 and 14 are analogous and correspond to claims 1 and 7, respectively. See rejection of claims 1 and 7 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 8,204,321 B2) in view of Wang et al. (US 2011/0150076 A1).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein distinguishing the each unit region from other unit regions in accordance with the total data quantity comprises:
comparing the total data quantity of the each unit region with a threshold (Rossato discloses the calculated SQUAD being compared with the SQUAD threshold at Fig. 4-415 and col. 15, lines 38-64).
However, Rossato does not explicitly disclose determining a compression rate of the each unit region according to a comparison result.
Wang discloses determining a compression rate of the each unit region according to a comparison result (Wang discloses that “the rate control module 105 may control the rate of the output bitstream 110 by adjusting the QP value per MB within a picture to achieve the target rate R. The rate control module 105 may adjust the QP value per MB of the picture using a virtual buffer (not shown). The virtual buffer may be an actual buffer storing the encoded output bitstream as it is being transmitted on a channel to other devices or the virtual buffer may be an assigned portion of a buffer. The rate control module 105 may adjust the QP value per MB of the picture using an adaptive Q-R model at MB level” at ¶0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the rate control module of Wang to Rossato’s SQUAD threshold comparison process.
The suggestion/motivation would have been to provide “dynamically [adjusting] encoding parameters so that the resulting compressed bit rate can meet a target bit rate. Rate control is important to regulate the encoded bit stream to satisfy the channel condition and to enhance the reconstructed video quality” (Wang; ¶0002).
b.	Regarding claim 12, claim 12 is analogous and corresponds to claim 3. See rejection of claim 3 for further explanation.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 8,204,321 B2) in view of Alnbladh (US 2010/0080483 A1; hereinafter “Alm”).
a.	Regarding claim 4, Rossato discloses all the previous claim limitations. However, Rossato does not explicitly disclose wherein distinguishing the each unit region from other unit regions in accordance with the total data quantity comprises:
showing the each unit region and other unit regions on a displaying screen in distinct manners due to difference of the total data quantity.
Alm discloses wherein distinguishing the each unit region from other unit regions in accordance with the total data quantity comprises:
showing the each unit region and other unit regions on a displaying screen in distinct manners due to difference of the total data quantity (Alm discloses that “The pixels of interest 58 are in grey, the pixels 52 marked by an "X" are pixels gathered as a result of morphological dilation, the pixels marked with an "X" inside a circle are padded pixels 56, and the pixels marked with a box show additional neighboring pixels 55 in a vertical direction. FIG. 5 also includes the resulting array 59 wherein the pixels of interest 58 gathered on the second pass are shown in relation to their closest neighbors. Other methods are also possible without departing from the scope of the present disclosure. For example, the pixels may be gathered in a single gathering pass” at Fig. 5 and ¶0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pixel marking process of Alm to Rossato’s SQUAD calculation process.
The suggestion/motivation would have been to “[allow] many pixels to be processed simultaneously, increasing overall performance” (Alm; abstract).
b.	Regarding claim 13, claim 13 is analogous and corresponds to claim 4. See rejection of claim 4 for further explanation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 8,204,321 B2) in view of Alnbladh (US 2010/0080483 A1; hereinafter “Alm”), and further in view of Wang et al. (US 2011/0150076 A1).
a.	Regarding claim 5, the combination applied in claim 4 discloses all the previous claim limitations. However, the combination does not explicitly disclose further comprising:
adjusting a compression rate of the unit region within a region of interest when the region of interest is selected over the displaying screen via an operating interface.
Wang discloses further comprising: adjusting a compression rate of the unit region within a region of interest when the region of interest is selected over the displaying screen via an operating interface (Wang discloses that “the rate control module 105 may control the rate of the output bitstream 110 by adjusting the QP value per MB within a picture to achieve the target rate R. The rate control module 105 may adjust the QP value per MB of the picture using a virtual buffer (not shown). The virtual buffer may be an actual buffer storing the encoded output bitstream as it is being transmitted on a channel to other devices or the virtual buffer may be an assigned portion of a buffer. The rate control module 105 may adjust the QP value per MB of the picture using an adaptive Q-R model at MB level” at ¶0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the rate control module of Wang to the combination.
The suggestion/motivation would have been to provide “dynamically [adjusting] encoding parameters so that the resulting compressed bit rate can meet a target bit rate. Rate control is important to regulate the encoded bit stream to satisfy the channel condition and to enhance the reconstructed video quality” (Wang; ¶0002).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 8,204,321 B2) in view of Wang et al. (US 2011/0150076 A1), and further in view of Liao (2016/0149787 A1).
a.	Regarding claim 6, the combination applied in claim 3 does not explicitly discloses the limitation specified in claim 6.
Liao discloses wherein when the total data quantity of the unit region is greater than the threshold, the compression rate of image information about the unit region within the video film is increased (Liao discloses that “judging whether the data receiving rate being less than the data generation rate, as shown by the step S141. If the judgment of the step S141 is NO, zero is assigned to the variable, as shown by the step S142. Then, the flow returns to the step S110. If the judgment of the step S141 is YES, 1 is added to the variable, as shown by the step S143. Then, the data transmission monitoring method is to judge whether the variable is equal to N, as shown by the step S144. If the judgment of the step S144 is No, the flow returns to the step S110. If the judgment of the step S144 is YES, zero is assigned to the variable, as shown by the step S145. Then, the flow points to the step S150” at Fig. 3 and ¶0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the judgement process of Liao to the combination.
The suggestion/motivation would have been to make it possible to “automatically compare the data generation rate with statistics of the received data and quickly determine the transmission quality of the data for an improvement in communication quality” (Liao; ¶0005).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 8,204,321 B2) in view of Wang et al. (US 2011/0150076 A1), and further in view of Kovacevic et al. (US 2015/0350666 A1; hereinafter, “Kovac”).
a.	Regarding claim 9, the combination applied in claim 3 discloses wherein the video film is captured during a time period, the image processing method further comprises:
compressing the unit regions of a part of the image frames within the video film during the predefined period via the compression rate (Wang disclose a first encoding module at Fig. 1-102 and ¶¶0019, 0023 and 0025).
However, the combination does not explicitly disclose setting a predefined period within the time period of the video film.
Kovac discloses setting a predefined period within the time period of the video film (Kovac discloses that “The frame rate of a video sequence refers to the number of frames of the video sequence that correspond to a given interval of time” at ¶0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize frame rating to a given time of Kovac to the combination.
The suggestion/motivation would have been to “[identify] static region(s) in a video frame, such static region(s) can then be preserved and/or taken advantage of during subsequent video processing operations, such as frame rate up-conversion and/or video compression” (Kovac; ¶0002).
b. 	Regarding claim 15, claim 15 is analogous and corresponds to claim 9. See rejection of claim 9 for further explanation.

Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664